Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 17/071,862 and Response filed on 04/25/2022.  Claims 1-11 and 16-20 have been elected without traverse. Claims 12-15 have been canceled pursuant to 37 CFR 1.142(b), as being drawn to nonelected claims.  Claims 21-24 have been newly created.  Claims 1-11 and 16-24 remain pending in the application.

Allowable Subject Matter
3.  Claims 1-11 and 16-24 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
4.  The prior art of record fails to teach or suggest or render obvious: 
A method/system comprising adjusting plurality of macros according to a channel area interposed between a. plurality of pins; and adjusting, in accordance with correlations between the plurality of macros and a plurality of registers, the plurality of macros in the floor plan, among with all limitations of claim 1 or 16.
A method comprising placing, in accordance with a plurality of weights of a plurality of macros, a first portion of the plurality of macros closer to a centroid of a
core region in a floor plan of an integrated circuit than a second portion of the plurality of macros, among with all limitations of claim 21
	5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NAUM LEVIN/           Primary Examiner, Art Unit 2851